Title: To George Washington from Richard Harris, 14 July 1789
From: Harris, Richard
To: Washington, George

 

Marblehead [Mass.] July 14 1789

May it please your Excellency Being informed that the Officers of the Customs will be soon appointed, I am in Duty bound to inform your Excellency that I now hold the Office of Collector & have for several Years held it under this Commonwealth—the County of Essex is divided into two Districts the Northern and Southern and the latter for which I am Collector contains the following Seaports vizt Lynn, Marblehead, Salem, Danvers, Beverly, Manchester & Gloucester & I flatter myself that this honorable Testimony ⟨mutilated⟩ State in appointing me to the Office, and the Information which Several of the Gentlemen from this State in Congress can give you respecting my Character will [be] sufficient to secure my reelection. Sir the Consideration which I shall mention would have no weight if I was unqualified for the Office, but otherwise it must have a due Effect on a mind always alive to the Feelings of humanity. I have now in my family a Wife & Nine Children from fifteen Months to fifteen Years old, depending altogether on my Earnings in this Office, and should I be supplanted by the Craft or Subtitty of any other applicant your Excellency can better conceive than I can describe the misfortunes that will ensue to them, I shall however cheerfully submit my Case to your Excellencies Wisdom & Justice, and, am sir with ⟨perfect⟩ Respect & veneration, Your Excellencys most Obt & most hble Sert

Richard Harris

